[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


Exhibit 10.1


AMENDMENT No. 2
This Amendment No. 2 (this “Amendment No. 2”) is effective as of the date signed
by the last party to sign below (the “Amendment No. 2 Effective Date”) and is
made and entered into by and among Exelixis, Inc., a Delaware corporation,
located at 1851 Harbor Bay Parkway, Alameda, California 94502 (“Exelixis”) and
Bristol-Myers Squibb Company, a Delaware corporation, with a place of business
at Route 206 & Province Line Road, Princeton, New Jersey 08543-4000, New York,
New York 10154 (“BMS”).
RECITALS
WHEREAS, Exelixis and BMS entered into that certain Clinical Trial Collaboration
Agreement dated February 24, 2017, as amended (the “Agreement”).
WHEREAS, BMS desires to conduct separate Stage 1 Studies with Exelixis and two
Third Parties and, dependent on the results of such Stage 1 Studies, potentially
conduct a Stage 2 Study with Exelixis.
WHEREAS, Exelixis and BMS want to amend the Agreement to (a) include the Stage 1
Study and Stage 2 Study, (b) memorialize their understanding regarding the
conduct of the Stage 1 Study and Stage 2 Study and (c) agree to certain matters
relating to the rights, obligations and liabilities of the Parties relating to
such Stage 1 Study and Stage 2 Study.
    NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, Exelixis and BMS agree as follows:
1.    The terms in this Amendment No. 2 with initial letters capitalized,
whether used in the singular or the plural, shall have the meaning set forth
herein, or if not defined herein, as set forth in the Agreement.


2.    Definitions. The following definitions are hereby added to the Agreement:


“Stage 1 Study” shall mean [ * ].


“Stage 2 Study” shall mean [ * ].


3.    Publication and Disclosure. Section 9.7 of the Agreement is hereby amended
to include the following after the last sentence:


“Notwithstanding the above, the Parties agree that BMS has the unilateral right
to publish or disclose Stage 1 Study Data and Stage 2 Study Data to the extent
that such Study also evaluates a Third Party compound. Any presentation,
publication or other disclosure (each a “Disclosure”), whether electronic,
written or oral to any person or party not subject to an obligation of
confidentiality pursuant to the Agreement, concerning or relating to the Stage 1
Study or the Stage 2 Study (solely to the extent that the Stage 2 Study includes
the Exelixis Compound)shall first be provided by BMS to Exelixis for review and
comment at least [ * ] prior to submission for publication or other disclosure.
Where Exelixis determines that such proposed presentation, publication or other
disclosure contains or may contain confidential or proprietary information or
patentable subject matter, it shall so notify BMS within [ * ] of receipt
thereof, and BMS shall remove such confidential or proprietary information, or
in the case of patentable subject matter, delay such presentation, publication
or other disclosure for an additional [ * ] to allow sufficient time for the
drafting and filing of a patent application directed to such subject matter.”


4.    Study Data. Exelixis hereby agrees that BMS has the right to fully
exploit, without accounting to Exelixis, the Stage 1 Combined Therapy Study Data
solely for the limited purpose of enabling BMS to determine whether to conduct,
and to conduct, a Stage 2 Study and whether to use the Exelixis Compound and/or
a Compound of a Third Party, provided that BMS may not disclose the Stage 1
Combined Therapy Study Data to a Third Party, except to the extent reasonably
required to obtain Regulatory Approval of a combination therapy involving the
BMS Compound and a Third Party Compound. For clarity, Exelixis’ rights to









--------------------------------------------------------------------------------




Study Data related to the Exelixis Compound, including but not limited to Study
Data arising from the Stage 1 Study and the Stage 2 Study (if applicable), are
unchanged under the Agreement.


5.    Combined Therapy Inventions and Patent Rights. Exelixis hereby agrees that
BMS has the right to exploit Stage 1 Combined Therapy Inventions and Combined
Therapy Patent Rights (if any) solely as needed to (A) conduct a Stage 2 Study
with a Third Party and (B) obtain Regulatory Approval of a combination therapy
involving the BMS Compound and a Third Party Compound. For clarity, to the
extent that such Combined Therapy Inventions or Combined Therapy Patent Rights
disclose or claim the Exelixis Compound, BMS shall notify Exelixis as provided
in the Agreement and the terms of the Agreement shall apply. Exelixis shall
grant, and hereby does grant, to BMS a non-exclusive, sublicensable license to
such Combined Therapy Inventions and Combined Therapy Patent Rights to conduct
such Stage 2 Study and obtain Regulatory Approval only. For clarity, such
license does not extend to commercial uses or sales for BMS or such Third Party.


6.    Combined Therapy Regulatory Documentation. Exelixis hereby agrees that BMS
has the right to exploit Combined Therapy Regulatory Documentation related to
combinations with Third Parties only, without accounting to Exelixis, solely for
the limited purpose of (A) conducting a Stage 2 Study with a Third Party and (B)
obtaining Regulatory Approval of a combination therapy involving the BMS
Compound and a Third Party Compound. For clarity, Exelixis’ rights to Combined
Therapy Regulatory Documentation related to the Exelixis Compound, including but
not limited to Study Data arising from the Stage 1 Study and the Stage 2 Study
(if applicable), are unchanged under the Agreement.


7.    Other Agreements. BMS represents and warrants that its agreements with
Third Parties related to the Stage 1 Studies and the Stage 2 Study grant
Exelixis rights commensurate to the rights granted to BMS and such Third Parties
under this Amendment No. 2, and that pursuant to any such agreements with Third
Parties, Exelixis has the right to exploit Study Data, Combination Therapy
Inventions and Combination Therapy Patent Rights, and Combined Therapy
Regulatory Documentation related to such Stage 1 Studies and Stage 2 Study as
otherwise permitted under the Agreement.


8.    Exhibit A-1 of the Agreement is hereby amended to include the Stage 1
Study and the Stage 2 Study.


9.    The JDC has agreed that there are no Shared Costs for the Stage 1 Study or
the Stage 2 Study (each, for clarity, a Combined Therapy Trial under the
Agreement to the extent each includes an Exelixis Compound) identified in Exhibt
A-1.


10.    Stage 2 Selection Criteria. Exelixis hereby acknowledges that the Stage 1
Protocol will provide BMS with the selection criteria it needs to select either
Exelixis’ Compound and/or a Compound of a Third Party to conduct the Stage 2
Study, and that BMS will make such selection in its sole discretion.


11.    No Assurances. Exelixis hereby acknowledges that it has received no
assurances that the Exelixis Compound will be selected by BMS to conduct a Stage
2 Study and fully understands that BMS may select a Compound of a Third Party to
conduct a Stage 2 Study.


12.    Commitment. Exelixis hereby acknowledges that it commits to supply the
Exelixis Compound to conduct the Stage 2 Study, if BMS selects the Exelixis
Compound for the Stage 2 Study, which Stage 2 Study will be deemed to be a
Combined Therapy Trial under the Agreement to the extent such Stage 2 Study
relates to the combination of the Exelixis Compound and the BMS Compound,


13.    Stage 2 Study with the BMS Compound, Exelixis Compound and a Third Party
Compound. In the event that a Stage 2 Study involves an Exelixis Compound, a BMS
Compound and a Third Party Compound, Exelixis hereby grants to BMS and such
Third Party the right to use and disclose Stage 1 and Stage 2 Study Data, Stage
1 and Stage 2 Combined Therapy Inventions, Stage 1 and Stage 2 Combined Patent
Rights and Stage 1 and Stage 2 Combined Therapy Regulatory Documentation to the
extent needed to seek Regulatory Approval of a combined therapy involving the
BMS Compound and a Third Party Compound. BMS hereby grants to Exelixis the right
to use and disclose such Stage Stage 1 and Stage 2 Study Data, Stage 1 and Stage
2 Combined Therapy Inventions, Stage 1 and Stage 2 Combined Patent Rights and
Stage 1 and Stage 2 Combined Therapy Regulatory Documentation to the extent
needed to seek Regulatory Approval of a combined therapy involving the Exelixis
Compound and the BMS Compound. Exelixis shall grant to BMS and such Third Party,
and hereby does grant to BMS and such Third Party, a non-exclusive,
sublicensable license to such Stage 1 and Stage 2 Study Data, Stage 1 and Stage
2 Combined Therapy Inventions, Stage 1 and Stage 2 Combined Patent Rights and
Stage 1 and Stage 2 Combined Therapy Regulatory


2
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




Documentation to the extent needed to seek Regulatory Approval. For clarity,
such license does not extend to commercial uses or sales for BMS or such Third
Party. BMS and such Third Party shall grant to Exelixis, and hereby do grant to
Exelixis, a non-exclusive, sublicensable license to such Stage 1 and Stage 2
Study Data, Stage 1 and Stage 2 Combined Therapy Inventions, Stage 1 and Stage 2
Combined Patent Rights and Stage 1 and Stage 2 Combined Therapy Regulatory
Documentation to the extent needed to seek Regulatory Approval. For clarity,
such license does not extend to commercial uses or sales for Exelixis. To the
extent that an additional agreement is required to give full effect to this
Paragraph 13 and/or to protect the Parties’ rights with respect to
confidentiality and the use of information, Exelixis agrees to enter into
negotiations for such an agreement with such Third Party on reasonable
commercial terms.


14.    Except as expressly set forth herein, all provisions of the Agreement
shall remain unchanged and in full force and effect.


15.    This Amendment No. 2 shall be governed and construed in accordance with
the internal laws of the State of New York, USA, excluding any choice of law
rules that may direct the application of the laws.


16.    This Amendment No. 2 may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one (1) and the same instrument. This Amendment No. 2 may be executed
by facsimile or electronic (e.g., .pdf) signatures and such signatures shall be
deemed to bind each party hereto as if they were original signatures.




[Signature page follows]


3
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Exelixis and BMS, intending to be legally bound hereby, have
caused this Amendment No. 2 to be executed by their duly authorized
representatives as of the date(s) below.


Exelixis, Inc.
          Bristol-Myers Squibb Company


By: /s/ Gisela Schwab
          By: /s/ Nancy P. Forrest
Name: Gisela Schwab
          Name: Nancy P. Forrest
Title: President, Product Development and Med Affairs & CMO


Date: 8/15/2019
          Title: Vice President, Global Allicance Management


          Date: Aug 12, 2019















































[Signature Page to Amendment No. 2]


4
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------






EXHIBIT A-1
New Combined Therapy Trials Expected to be Conducted


[ * ]








5
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

